DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 28-32, 36-37, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 5646672).
Regarding to claim 28, 36, 41:
Fukushima discloses an integrated circuit for a print component comprising:
           a plurality of memory bits (FIG. 4: The latch unit 182 comprises a plurality of memory cells);
                         a single lane analog bus conductively coupling the plurality of memory bits to a pad (FIGs. 4 and 6: The single line (Sout), connecting transistors q1-q64 to the pad Sout, is in electrical communication with the memory cells of the latch circuit 182 through the transistors q1-q64 and the output gate circuit (183)) located on an exterior of a print head (FIG. 2, element 10 and FIG. 6, element 50); and
                          the pad to transmit a single electrical signal from the plurality of memory bits, simultaneously, representing a parallel bit read of the plurality of memory bits (FIG. 4: The memory cells of the latch circuit 182 are parallelly connected to the single line Sout (through the output gate circuit 183 and transistors q1-q64). As a result, the signal Sout at a certain time indicates the state of all memory cells of the latch circuit (182), simultaneously at that moment).
	Regarding to claims 29, 37, 42: wherein the pad is to transmit a single electrical signal from the plurality of memory bits, simultaneously, representing a parallel bit read of the plurality of memory bits (FIG. 6: The analog signal Sout indicates the current of all selected bits of the latch circuit for simultaneously driving corresponding heating elements r1-r64 in a printing cycle. Beside, each memory cell of the latch circuit is in parallelly electrical communication with the bus Sout, through the drivers q1-q64 and the gate circuit 183).
	Regarding to claims 30-32: wherein the pad is external to a die to connect to a printer-side contact, wherein the pad is an analog signal pad to communicate an analog signal, wherein, the pad is a pad to communicate sensor states provided from a sensor, in addition to a memory bits signal transmitted responsive to a parallel read of the plurality of memory bits (FIG. 6: The analog signal Sout indicates the sensed current of all selected bits of the latch circuit for simultaneously driving corresponding heating elements r1-r64 in a printing cycle, wherein the analog signal Sout is provided to printer-side contact 42 and converted to digital form for further processing purpose).
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853